[Cite as State v. Stokley, 2022-Ohio-3647.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 3-22-07

        v.

JOSHUA L. STOKLEY,                                         OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 19-CR-0257

                                       Judgment Affirmed

                            Date of Decision: October 11, 2022




APPEARANCES:

        Edwin M. Bibler for Appellant

        Daniel J. Stanley for Appellee
Case No. 3-22-07



ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Joshua L. Stokley (“Stokley”), appeals the

February 24, 2022 judgment of the Crawford County Court of Common Pleas

revoking his community control for violating the terms of his judicial release and

reimposing his original-prison sentence. We affirm.

       {¶2} On June 18, 2019, the Crawford County Grand Jury indicted Stokley

on Count One of tampering with evidence in violation of R.C. 2921.12(A)(1), a

third-degree felony; Count Two of vandalism in violation of R.C. 2909.05(A)(1)(a),

a fifth-degree felony; and Count Three of possessing criminal tools in violation of

R.C. 2923.24(A), a fifth-degree felony. Stokley appeared for arraignment on June

24, 2019 and entered pleas of not guilty.

       {¶3} On July 11, 2019, Stokley withdrew his pleas of not guilty and entered

guilty pleas, under a negotiated-plea agreement, to the indictment. Specifically, in

exchange for Stokley’s change of plea, the State agreed to a joint-sentencing

recommendation. The trial court accepted Stokley’s guilty pleas, found him guilty,

and sentenced him (based on the joint-sentencing recommendation of the parties) to

24 months in prison on Count One and 6 months in prison on Counts Two and Three,

respectively.   The trial court further ordered that Stokley serve the terms

consecutively for an aggregate sentence of 36 months in prison.



                                        -2-
Case No. 3-22-07


           {¶4} On March 19, 2020, Stokley filed a motion for judicial release. After a

hearing on June 8, 2020, the trial court granted Stokley’s motion for judicial release,

released him from prison, and placed him on judicial release with community-

control sanctions.

           {¶5} On December 7, 2021, the State filed a motion requesting that the trial

court revoke Stokley’s community control for violating the terms of his judicial

release. After a hearing on December 8, 2021, the trial court concluded that there

was probable cause to believe that Stokley violated the terms of his judicial release.

On July 19, 2022, the trial court determined that Stokley violated the terms of his

judicial release based on his admission. On February 23, 2022, the trial court

reimposed its original sentence.1 (Doc. No. 32).

           {¶6} On March 23, 2022, Stokley filed his notice of appeal. He raises one

assignment of error for our review.

                                          Assignment of Error

           The Trial Court abused its discretion by reimposing a prison
           sentence instead of allowing the Defendant-Appellant to continue
           on Community-Control, contrary to R.C. 2929.11 and R.C.
           2929.12, the principles and purposes of the felony sentencing
           guidelines.




1
    The trial court filed its judgment entry of sentence on February 24, 2022. (Doc. No. 32).

                                                      -3-
Case No. 3-22-07


       {¶7} In his sole assignment of error, Stokley argues that the trial court’s

reimposition of his original prison sentence does not comport with the principles

and purposes of felony sentencing as provided under R.C. 2929.11 or 2929.12.

                                 Standard of Review

       {¶8} A trial court’s decision to revoke a defendant’s judicial release based

on a violation of the conditions of his judicial release will not be disturbed absent

an abuse of discretion. State v. Arm, 3d Dist. Union Nos. 14-14-03 and 14-14-04,

2014-Ohio-3771, ¶ 22. An abuse of discretion implies that the trial court acted

unreasonably, arbitrarily, or unconscionably. State v. Adams, 62 Ohio St.2d 151,

157-158 (1980).

                                       Analysis

       {¶9} For the reasons that follow, we conclude that the trial court did not

abuse its discretion by revoking Stokley’s judicial release and reimposing his

original term of incarceration with credit for time already served. Ohio’s judicial

release statute, R.C. 2929.20, provides, in relevant part:

       If the court grants a motion for judicial release under this section, the
       court shall order the release of the eligible offender, shall place the
       eligible offender under an appropriate community control sanction,
       under appropriate conditions, and under the supervision of the
       department of probation serving the court and shall reserve the right
       to reimpose the sentence that it reduced if the offender violates the
       sanction. If the court reimposes the reduced sentence, it may do so
       either concurrently with, or consecutive to, any new sentence imposed
       upon the eligible offender as a result of the violation that is a new
       offense.

                                         -4-
Case No. 3-22-07



R.C. 2929.20(K).

       {¶10} “Accordingly, if a defendant violates the conditions of judicial release,

the trial court is limited to reimposing the original term of incarceration with credit

for time already served.” State v. Jones, 3d Dist. Mercer Nos. 10-07-26 and 10-

0727, 2008-Ohio-2117, ¶ 15. “The trial court may not alter the defendant’s original

sentence except to reimpose the sentence consecutively to or concurrently with a

new sentence it imposes as a result of the judicial release violation that is a new

criminal offense.” Id. It is error for a trial court, after revoking judicial release, to

impose a greater or lesser sentence than the original sentence. State v. Salter, 10th

Dist. Franklin No. 14AP-211, 2014-Ohio-5524, ¶ 8. See also Jones at ¶ 15.

       {¶11} Because the trial court is limited to reimposing the remainder of the

defendant’s original sentence when the defendant’s judicial release is revoked,

Stokley’s argument that the trial court was required to consider the principles and

purposes of felony sentencing under R.C. 2929.11 and 2929.12 as if it were

sentencing him anew is misplaced. Accord State v. Thompson, 3d Dist. Crawford

No. 3-16-01, 2016-Ohio-8401, ¶ 14, citing State v. Mann, 3d Dist. Crawford No. 3-

03-42, 2004-Ohio–4703, ¶ 15-16. Importantly, “[w]hen the trial court is reimposing

the remainder of the defendant’s original sentence after revoking his judicial release,

the trial court need not make the statutory findings that are required when a felony

sentence is originally imposed.” Id., citing Mann at ¶ 16, citing State v. Gardner,

                                          -5-
Case No. 3-22-07


3d Dist. Union No. 14-99-24, 1999 WL 1075424, *3 (Dec. 1, 1999) (“if the

conditions of that release are violated, the statute clearly provides that the trial court

may ‘reimpose’ the suspended term without making the findings that are required

to issue an original felony sentence”).

       {¶12} In this case, the trial court sentenced Stokley to a 36-month prison

sentence on July 11, 2019. On June 8, 2020, the trial court placed Stokley on judicial

release with community-control sanctions and suspended the balance of his 36-

month sentence. Later, on July 19, 2022, the trial court concluded that Stokley

violated the terms of the community-control sanctions and revoked its order of

judicial release. After revoking its order of judicial release, the trial court was

required to impose the remaining period of Stokley’s 36-month sentence unless the

trial court imposed a new sentence for the new violation. Accord Salter at ¶ 9. Here,

the trial court did not impose a new sentence for the new violation. Therefore, the

trial court was not required to adhere to the relevant sentencing rules as if it were

sentencing Stokley anew.

       {¶13} Therefore, Stokley’s assignment of error is overruled.

       {¶14} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                    Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.


                                           -6-